Exhibit 10.10

 

 

REGISTRATION RIGHTS AGREEMENT

by and among AMERICOLD REALTY TRUST

and

THE SHAREHOLDERS OF THE COMPANY SIGNATORIES HERETO

Dated: January 18, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION

     1   1.1   

Definitions

     1  

ARTICLE II REGISTRATION RIGHTS

     6   2.1   

Demand Registrations

     6   2.2   

Piggyback Registrations

     11   2.3   

Allocation of Securities Included in Registration Statement or Offering

     13   2.4   

Registration Procedures

     15   2.5   

Registration Expenses

     22   2.6   

Certain Limitations on Registration Rights

     22   2.7   

Limitations on Sale or Distribution of Other Securities

     22   2.8   

No Required Sale

     23   2.9   

Indemnification

     23   2.10   

Limitations on Registration of Other Securities; Representation

     27   2.11   

No Inconsistent Agreements

     27  

ARTICLE III UNDERWRITTEN OFFERINGS

     27   3.1   

Requested Underwritten Offerings

     27   3.2   

Piggyback Underwritten Offerings

     28  

ARTICLE IV TRANSFERS OF SHARES

     28   4.1   

Transfer of Shares and Partial Assignment to the Fortress Investor

     28   4.2   

Transfer of Shares and Partial Assignment to the Yucaipa Investor

     29   4.3   

GSCP Rights

     30  

ARTICLE V GENERAL

     30   5.1   

Adjustments Affecting Registrable Securities

     30   5.2   

Rule 144 and Rule 144A

     31   5.3   

Amendments and Waivers

     31   5.4   

Notices

     31   5.5   

Successors and Assigns

     32   5.6   

Effective Time

     32   5.7   

Goldman, Sachs & Co. and Affiliates

     32   5.8   

Entire Agreement

     33   5.9   

Governing Law

     33   5.10   

Jurisdiction; Court Proceedings; Waiver of Jury Trial

     33   5.11   

Interpretation; Construction

     33   5.12   

Counterparts

     34   5.13   

Severability

     34   5.14   

Remedies; Specific Performance

     34   5.15   

Further Assurances

     34   5.16   

Independent Nature of the Rights and Obligations of Holders

     35   5.17   

Termination as to a Holder

     35   5.18   

Opt-Out Requests

     35  

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated January 18, 2018,
and effective as of the Effective Time, is by and among (a) Americold Realty
Trust, a Maryland real estate investment trust (“Americold”), (b) Yucaipa (as
defined below), (c) the GSCP Shareholders (as defined below), (d) the Fortress
Investor (as defined below) and (e) the Yucaipa Investor (as defined below).

RECITALS

WHEREAS, Americold is currently undertaking an underwritten initial public
offering (“IPO”) of shares of its Common Shares (as defined below); and

WHEREAS, Americold, Yucaipa, the GSCP Shareholders, the Fortress Investor and
the Yucaipa Investor desire to enter into this Agreement contingent on and
effective as of the closing of the IPO.

NOW THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained in this Agreement and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Definitions.

“Additional Piggyback Rights” has the meaning set forth in Section 2.2(b).

“Affiliate” of any particular Person means any other Person Controlling,
Controlled by or under common Control with such particular Person. For purposes
of this Agreement, none of the Company or its Subsidiaries shall be deemed to be
an Affiliate of Yucaipa or the GSCP Shareholders, and no Person shall be deemed
an Affiliate of any other, by virtue of the existence of the Company or any of
its Subsidiaries or by virtue of its participation therein.

“Assign” means to directly or indirectly sell, transfer, assign, distribute,
exchange, pledge, hypothecate, mortgage, grant a security interest in, encumber
or otherwise dispose of Registrable Securities, whether voluntarily or by
operation of law, including by way of a merger. “Assignor,” “Assignee,”
“Assigning” and “Assignment” have meanings corresponding to the foregoing.

“automatic shelf registration statement” has the meaning set forth in
Section 2.4.

“Board” means the Board of Trustees of the Company.



--------------------------------------------------------------------------------

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions in New York City are authorized or obligated by law or
executive order to close.

“Claims” has the meaning set forth in Section 2.9(a).

“Common Equity” means the Common Shares and any and all securities of any kind
whatsoever of the Company which may be issued after the date hereof in respect
of, or in exchange for, such common shares of the Company pursuant to a merger,
consolidation, stock split, stock dividend or recapitalization of the Company or
otherwise.

“Common Equity Equivalents” means all options, warrants and other securities
convertible into, or exchangeable or exercisable for (at any time or upon the
occurrence of any event or contingency and without regard to any vesting or
other conditions to which such securities may be subject) shares of Common
Equity or other equity securities of the Company (including, without limitation,
the Warrants, any note or debt security convertible into or exchangeable for
Common Equity, or other equity securities of the Company).

“Common Shares” means the common shares of beneficial interest of the Company,
par value $0.01 per share.

“Company” means Americold, any Subsidiary of Americold, and any successor to
Americold.

“Control”, “Controlling” or “Controlled” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract, as trustee or executor, or otherwise. For purposes of this definition,
a general partner or managing member of a Person shall always be considered to
Control such Person.

“Coordination Committee” has the meaning ascribed to such term in the
Shareholders Agreement.

“Demand Exercise Notice” has the meaning set forth in Section 2.1(a).

“Demand Registration” has the meaning set forth in Section 2.1(a).

“Demand Registration Request” has the meaning set forth in Section 2.1(a).

“Effective Time” has the meaning set forth in Section 5.6.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Expenses” means any and all fees and expenses incident to the Company’s
performance of or compliance with Article II, including, without limitation:
(i) SEC, stock exchange or FINRA and all other registration and filing fees and
all listing fees and fees with respect to the inclusion of securities on the New
York Stock Exchange or on any other U.S. or non-U.S. securities market on which
the Common Equity is or may be listed or quoted, (ii) fees and expenses of
compliance with state securities or “blue sky” laws and in connection with the
preparation of a “blue sky” survey, including, without limitation, reasonable
fees and expenses of outside “blue sky” counsel, (iii) word processing, printing
and copying expenses (including, without limitation, expenses of printing
certificates for the Registrable Securities in a form eligible for deposits with
The Depositary Trust Company and of printing any prospectus or free writing
prospectus), (iv) messenger and delivery expenses, (v) expenses incurred in
connection with any road show, (vi) fees and disbursements of counsel for the
Company, (vii) with respect to each registration or underwritten offering, the
reasonable fees and disbursements of one counsel for the Participating Holder(s)
and one counsel for GSCP or any GSCP Shareholder(s), (viii) fees and
disbursements of all independent public accountants (including the expenses of
any audit/review and/or “cold comfort” letter and updates thereof) and fees and
expenses of other Persons, including special experts, retained by the Company,
(ix) fees and expenses payable to a Qualified Independent Underwriter (but
expressly excluding any underwriting discounts and commissions), (x) fees and
expenses of any transfer agent or custodian, (xi) any other fees and
disbursements of underwriters, if any, customarily paid by issuers or sellers of
securities, including fees and disbursements of underwriters and reasonable fees
and expenses of counsel for the underwriters in connection with any filing with
or review by FINRA and (xii) expenses for securities law liability insurance
and, if any, rating agency fees.

 

2



--------------------------------------------------------------------------------

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Fortress Assignment” has the meaning set forth in Section 4.1(a).

“Fortress Investor” means CF Cold LP, a Delaware limited partnership.

“Fortress Registrable Securities” has the meaning set forth in Section 4.1(a).

“Fortress Transfer” has the meaning set forth in Section 4.1(a).

“Fund Investor Underwriting” has the meaning set forth in Section 2.1(k).

“Governmental Authority” means any nation, state, territory, province, county,
city or other unit or subdivision thereof or any entity, authority, agency,
department, board, commission, instrumentality, court or other judicial body
authorized on behalf of any of the foregoing to exercise legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
with respect to taxes, in each case whether federal, state, local or foreign.

“GSCP” means the GSCP Shareholders, collectively.

“GSCP Shareholders” means GS Capital Partners VI Fund, L.P., GS Capital Partners
VI Parallel, L.P., GSCP VI Offshore IceCap Investment, L.P. and GSCP VI GmbH
IceCap Investment, L.P., IceCap2 Holdings, L.P. and any Affiliate of any of the
foregoing that holds Registrable Securities at the relevant time.

 

3



--------------------------------------------------------------------------------

“Holder” or “Holders” means the GSCP Shareholders, Yucaipa or any transferee of
Registrable Securities to whom any Person who is a party to this Agreement shall
Assign any rights hereunder in accordance with Section 5.5.

“Initiating Holder(s)” has the meaning set forth in Section 2.1(a).

“IPO” has the meaning set forth in the Recitals.

“Litigation” means any claim, action, suit, audit, investigation, inquiry,
proceeding or Governmental Authority investigation.

“Majority Participating Holders” means Participating Holders holding more than
50% of the Registrable Securities proposed to be included in any registration or
offering of Registrable Securities by such Participating Holders pursuant to
Section 2.1 or Section 2.2.

“Manager” has the meaning set forth in Section 2.1(g).

“NASD” means the National Association of Securities Dealers, Inc.

“Opt-Out Request” has the meaning set forth in Section 5.18.

“Participating Holders” means all Holders of Registrable Securities which are
proposed to be included in any registration or offering of Registrable
Securities pursuant to Section 2.1 or Section 2.2.

“Partner Distribution” has the meaning set forth in Section 2.1(d).

“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization or association, estate, trust (including
the trustees thereof, in their capacity as such) or other entity.

“Piggyback Shares” has the meaning set forth in Section 2.3(a)(iv).

“Qualified Independent Underwriter” means a “qualified independent underwriter”
within the meaning of NASD Conduct Rule 2720.

“Registrable Securities” means (a) any shares of Common Equity held by the
Holders at any time (including those held as a result of, or issuable upon, the
conversion or exercise of Common Equity Equivalents), whether now owned or
acquired by the Holders at a later time, (b) any shares of Common Equity issued
or issuable, directly or indirectly in exchange for or with respect to the
Common Equity referenced in clause (a) above by way of stock dividend, stock
split or combination of shares or in connection with a reclassification,
recapitalization, merger, share exchange or conversion, consolidation or other
reorganization and (c) any securities issued in replacement of or exchange for
any securities described in clause (a) or (b) above. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when (A) a registration statement with respect to the sale of such securities
shall have been declared effective under the Securities Act and such securities
shall have been disposed of in accordance with such registration statement,
(B) such securities shall have been sold (other than in a privately negotiated
sale in which the transferring Holder’s rights under this Agreement are assigned
to the transferee of such securities to the extent permitted under this
Agreement) in compliance with the requirements of Rule 144 under the Securities
Act, as such Rule 144 may be amended (or any successor provision thereto), or
(C) such securities shall cease to be outstanding.

 

4



--------------------------------------------------------------------------------

“Rule 144” and “Rule 144A” have the meaning set forth in Section 5.2.

“SEC” means the U.S. Securities and Exchange Commission.

“Section 2.3(a) Sale Number” has the meaning set forth in Section 2.3(a).

“Section 2.3(b) Sale Number” has the meaning set forth in Section 2.3(b).

“Section 2.3(c) Sale Number” has the meaning set forth in Section 2.3(c).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC issued under such Act, as they may from time to time be
in effect.

“Shareholders Agreement” means the Shareholders Agreement dated as of the date
hereof and effective as of the Effective Time, by and among the Company,
Yucaipa, the GSCP Shareholders, Charm Progress Investment Limited, the Fortress
Investor and the Yucaipa Investor, as may be amended from time to time.

“Shelf Registrable Securities” has the meaning set forth in Section 2.1(i).

“Shelf Registration Statement” has the meaning set forth in Section 2.1(i).

“Shelf Underwriting” has the meaning set forth in Section 2.1(i).

“Shelf Underwriting Notice” has the meaning set forth in Section 2.1(i).

“Shelf Underwriting Request” has the meaning set forth in Section 2.1(i).

“Subsidiary” means with respect to any Person, (i) any corporation, partnership
or other Person of which shares of capital stock or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other similar managing body of such corporation, partnership or other Person are
at the time owned or Controlled by such first Person, or (ii) the management of
which is otherwise Controlled, directly or indirectly, through one or more
intermediaries by such first Person.

“Valid Business Reason” has the meaning set forth in Section 2.1(b)(iii).

“Warrants” means the warrants to purchase 11,197,634 Common Shares and 7,376,634
Common Shares issued to Yucaipa, as amended, as may be adjusted from time to
time in compliance with the Shareholders Agreement.

“WKSI” has the meaning set forth in Section 2.4.

 

5



--------------------------------------------------------------------------------

“Yucaipa” means YF ART Holdings, L.P. and any Affiliate of YF ART Holdings, L.P.
that holds Registrable Securities at the relevant time.

“Yucaipa Assignment” has the meaning set forth in Section 4.2(a).

“Yucaipa Investor” means YF ART Holdings Aggregator LLC, a Delaware limited
liability company.

“Yucaipa Registrable Securities” has the meaning set forth in Section 4.2(a).

“Yucaipa Transfer” has the meaning set forth in Section 4.2(a).

ARTICLE II

REGISTRATION RIGHTS

2.1 Demand Registrations.    

(a) After the Effective Time, if any of GSCP or Yucaipa wishes to provide the
Company with a written request that the Company file a registration statement
with respect to Registrable Securities (a “Demand Registration Request,” and the
registration so requested is referred to herein as a “Demand Registration,” and
the sender(s) of such request or any similar request pursuant to this Agreement
shall be known as the “Initiating Holder(s)”), such Initiating Holder(s) shall
consult with the Coordination Committee prior to providing such Demand
Registration Request.

(b) If the Company shall receive from an Initiating Holder, at any time and from
time to time after the Effective Time, a Demand Registration Request, then the
Company shall, within five (5) days of the receipt thereof, give written notice
(the “Demand Exercise Notice”) of such request to all Holders, and subject to
the limitations of this Section 2.1, use its commercially reasonable efforts to
effect, as soon as practicable, the registration under the Securities Act
(including, without limitation, by means of a shelf registration pursuant to
Rule 415 thereunder if so requested and if the Company is then eligible to use
such a registration) of all Registrable Securities that the Holders request to
be registered. The Demand Registration Request shall specify if it is a demand
registration of a type described in Section 2.1(k). The Company shall not be
obligated to take any action to effect any Demand Registration:

(i) after it has effected (A) two (2) Demand Registrations in the aggregate for
GSCP (it being understood that if a single Demand Registration Request is
delivered by more than one GSCP Shareholder, the registration requested by such
Demand Registration Request shall constitute only one Demand Registration), and
(B) four (4) Demand Registrations for Yucaipa, in each case inclusive of any
Fund Investor Underwritings requested by an Initiating Holder that are not a
Shelf Underwriting or a block trade Shelf Underwriting;

(ii) within ninety (90) days after a Demand Registration pursuant to this
Section 2.1 that has been declared or ordered effective;

 

6



--------------------------------------------------------------------------------

(iii) if the Company shall furnish to such Holders a certificate signed by the
Chief Executive Officer of the Company stating that in the good faith judgment
of the Board, any registration of Registrable Securities should not be made or
continued (or sales under a shelf registration statement should be suspended)
because such registration (or continued sales under a shelf registration
statement) would materially interfere with a material financing, acquisition,
corporate reorganization or merger or other material transaction or event
involving the Company or any of its Subsidiaries (a “Valid Business Reason”),
then (x) the Company may postpone filing a registration statement relating to a
Demand Registration Request (or suspend sales under an existing shelf
registration statement) until five (5) Business Days after such Valid Business
Reason no longer exists, but in no event for more than forty-five (45) days
after the date the Board determines a Valid Business Reason exists and (y) in
case a registration statement has been filed relating to a Demand Registration
Request, if the Valid Business Reason has not resulted from actions taken by the
Company, the Company may cause such registration statement to be withdrawn and
its effectiveness terminated or may postpone amending or supplementing such
registration statement until five (5) Business Days after such Valid Business
Reason no longer exists, but in no event for more than forty–five (45) days
after the date the Board determines a Valid Business Reason exists; and the
Company shall give written notice to the Participating Holders of its
determination to postpone or withdraw a registration statement or suspend sales
under a shelf registration statement and of the fact that the Valid Business
Reason for such postponement, withdrawal or suspension no longer exists, in each
case, promptly after the occurrence thereof; provided, however, that the Company
shall not defer its obligation in this manner more than once in any twelve
(12) month period; or

(iv) in an amount less than the lesser of (x) the amount of Registrable
Securities that have an anticipated offering price, net of any underwriting
discounts or commissions, of $50,000,000 or (ii) the amount of Registrable
Securities then held by the Initiating Holder.

If the Company shall give any notice of postponement, withdrawal or suspension
of any registration statement pursuant to clause 2.1(b)(iii) above, the Company
shall not, during the period of postponement, withdrawal or suspension, register
any Common Equity, other than pursuant to a registration statement on Form S-4
or S-8 (or an equivalent registration form then in effect). Each Holder of
Registrable Securities agrees that, upon receipt of any notice from the Company
that the Company has determined to withdraw any registration statement pursuant
to clause 2.1(b)(iii) above, such Holder will discontinue its disposition of
Registrable Securities pursuant to such registration statement and, if so
directed by the Company, will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in such Holder’s possession
of the prospectus covering such offering of Registrable Securities that was in
effect at the time of receipt of such notice. If the Company shall have
withdrawn or prematurely terminated a registration statement filed pursuant to a
Demand Registration (whether pursuant to clause 2.1(b)(iii) or as a result of
any stop order, injunction or other order or requirement of the SEC or any other
governmental agency or court), the Company shall not be considered to have
effected an effective registration for the purposes of this Agreement until the
Company shall have filed a new registration statement covering the Registrable
Securities covered by the withdrawn registration statement and such registration
statement shall have been declared effective and shall not have been withdrawn.
If the Company shall give any notice of withdrawal or postponement of a
registration statement, the Company shall, not later than five (5) Business Days
after the Valid Business Reason that caused such withdrawal or postponement no
longer exists (but in no event later than forty-five (45) days after the date of
the postponement or withdrawal), use its commercially reasonable efforts to
effect the registration under the Securities Act of the Registrable Securities
covered by the withdrawn or postponed registration statement in accordance with
Section 2.1 (unless the Initiating Holders shall have withdrawn such request, in
which case the Company shall not be considered to have effected an effective
registration for the purposes of this Agreement), and such registration shall
not be withdrawn or postponed pursuant to clause 2.1(b)(iii).

 

7



--------------------------------------------------------------------------------

(c) The Company, subject to Sections 2.3 and 2.6, shall include in a Demand
Registration (x) the Registrable Securities of the Initiating Holders and
(y) the Registrable Securities of any other Holder of Registrable Securities,
which shall have made a written request to the Company for inclusion in such
registration pursuant to Section 2.2 (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by such
Participating Holder) within thirty (30) days after the receipt of the Demand
Exercise Notice.

(d) The Company shall, as expeditiously as possible, but subject to the
limitations set forth in this Section 2.1, use its commercially reasonable
efforts to (x) effect such registration under the Securities Act as soon as
reasonably practicable (including, without limitation, by means of a shelf
registration pursuant to Rule 415 under the Securities Act if so requested and
if the Company is then eligible to use such a registration) of the Registrable
Securities which the Company has been so requested to register, for distribution
in accordance with such intended method of distribution, including a
distribution to, and resale by, the members or partners of a Holder (a “Partner
Distribution”) and (y) if requested by the Majority Participating Holders,
obtain acceleration of the effective date of the registration statement relating
to such registration.

(e) Notwithstanding anything contained herein to the contrary, the Company
shall, at the request of any Holder seeking to effect a Partner Distribution,
file any prospectus supplement or post-effective amendments and otherwise take
any action necessary to include therein all disclosure and language deemed
necessary or advisable by such Holder if such disclosure or language was not
included in the initial registration statement, or revise such disclosure or
language if deemed necessary or advisable by such Holder, including filing a
prospectus supplement naming the Holders, partners, members and shareholders to
the extent required by law, to effect such Partner Distribution.

(f) No Demand Registration shall be deemed to have occurred for purposes of
Section 2.1 (i) if the registration statement relating thereto (x) does not
become effective, (y) is not maintained effective for a period of at least one
hundred eighty (180) days after the effective date thereof (or, with respect to
a Shelf Registration Statement, three (3) years) or such shorter period during
which all Registrable Securities included in such registration statement have
actually been sold (provided, however, that such period shall be extended for a
period of time equal to the period during which the Holders of Registrable
Securities refrain from selling any securities included in such registration
statement at the request of the Company or an underwriter of the Company) or
(z) is subject to a stop order, injunction, or similar order or requirement of
the SEC during such period, (ii) if the method of disposition is a firm
commitment underwritten public offering and any of the applicable Registrable
Securities have not been sold pursuant thereto or (iii) if the conditions to
closing specified in any underwriting agreement, purchase agreement or similar
agreement entered into in connection with the registration relating to such
request are not satisfied (other than as a result of a default or breach
thereunder by the Initiating Holders) or are otherwise not waived by the
Initiating Holders.

 

8



--------------------------------------------------------------------------------

(g) In connection with any Demand Registration, the Holders holding a majority
of the Registrable Securities to be included in such Demand Registration shall
have the right to designate the lead managing underwriter (any lead managing
underwriter for the purposes of this Agreement, the “Manager”) in connection
with any underwritten offering pursuant to such registration and each other
managing and non-managing underwriter for such underwritten offering; provided,
that in each case, each such Manager and each other managing and non-managing
underwriter is reasonably satisfactory to the Company, which approval shall not
be unreasonably withheld, conditioned or delayed.

(h) If so requested by the Company, all Holders proposing to distribute their
securities through such underwriting shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting in accordance with Section 2.1(g).

(i) Upon a Demand Registration Request made in accordance with Section 2.1, at
any time following such time as the Company shall have become eligible to file a
shelf registration statement on Form S-3 in accordance with Rule 415 under the
Securities Act (such registration statement, a “Shelf Registration Statement”),
(i) the Company shall use its best efforts to file a Shelf Registration
Statement on Form S-3 in accordance with Rule 415 under the Securities Act and
to effect and maintain in effect a Shelf Registration Statement on Form S-3 in
accordance with this Section 2.1(i) (including, if requested by a Holder, filing
a replacement registration statement upon expiration of such Shelf Registration
Statement), (ii) such Shelf Registration Statement shall provide for an offer to
be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act relating to the offer and sale, from time to time, of all of
those Registrable Securities held by the Holders that are requested to be
registered on such Shelf Registration Statement, (iii) the method of
distribution set forth in the shelf registration shall allow for sales pursuant
to an underwritten offering and such other methods of distribution as the
Holders may request and (iv) the Holders shall have the right at any time and
from time to time to elect (without limitation on the number of such elections)
to sell pursuant to an underwritten offering Registrable Securities available
for sale pursuant to such Shelf Registration Statement (“Shelf Registrable
Securities”), so long as the Shelf Registration Statement remains in effect. The
Initiating Holders and such other Holders shall make such election by delivering
to the Company a written request (a “Shelf Underwriting Request”) for such
underwritten offering to the Company specifying the number of Shelf Registrable
Securities that the Holders desire to sell pursuant to such underwritten
offering (the “Shelf Underwriting”), provided that the Holders making such
election shall have consulted with the Coordination Committee prior to
delivering any such request. As promptly as practicable, but no later than two
(2) Business Days after receipt of a Shelf Underwriting Request, the Company
shall give written notice (the “Shelf Underwriting Notice”) of such Shelf
Underwriting Request to all other Holders of record of Shelf Registrable
Securities. The Company, subject to Sections 2.3 and 2.6, shall include in such
Shelf Underwriting (x) the Shelf Registrable Securities of the Initiating
Holders and (y) the Shelf Registrable Securities of any other Holder of Shelf
Registrable Securities which shall have made a written request to the Company
for inclusion in such Shelf Underwriting (which request shall specify the
maximum number of Shelf Registrable Securities intended to be disposed of by
such Holder) within five (5) days after the receipt of the Shelf Underwriting
Notice. The Company shall, as expeditiously as possible (and in any event within
twenty (20) days after the receipt of a Shelf Underwriting Request), but subject
to Section 2.1(b), use its commercially reasonable efforts to effect such Shelf
Underwriting. Notwithstanding the foregoing, if a Holder wishes to engage in an
underwritten block trade off of a Shelf Registration Statement (either through
filing an automatic shelf registration statement or through a takedown from an
already existing Shelf Registration Statement), then notwithstanding the
foregoing time periods, but provided that the Holder shall have consulted with
the Coordination Committee prior to giving such notice, the Holder only needs to
notify the Company of the block trade Shelf Underwriting on the day such
offering is to commence and the Company shall notify other Holders and other
Holders must elect whether or not to participate on the day such offering is to
commence, and the Company shall as expeditiously as possible use its reasonable
best efforts to consummate such shelf offering (which may close as early as two
(2) business days after the date it commences). The Company shall, at the
request of any Initiating Holder or any other Holder of Registrable Securities
registered on such Shelf Registration Statement, file any prospectus supplement
or, if the applicable Shelf Registration Statement is an automatic shelf
registration statement (as defined in Section 2.4), any post-effective
amendments and otherwise take any action necessary to include therein all
disclosure and language deemed necessary or advisable by the Initiating Holders
or any other Holder of Registrable Securities registered on such Shelf
Registration Statement to effect such Shelf Underwriting. Once a Shelf
Registration Statement has been declared effective, the Holders of Registrable
Securities may request, and the Company shall be required to consummate, an
unlimited number of Shelf Underwritings and underwritten block trades with
respect to such Shelf Registration Statement.

 

9



--------------------------------------------------------------------------------

(j) Any Initiating Holder may withdraw or revoke a Demand Registration Request
delivered by such Initiating Holder at any time prior to the effectiveness of
such Demand Registration and such Demand Registration shall have no further
force or effect and such request shall not count as a Demand Registration
Request under this Agreement. The Company shall give written notice of such
withdrawal or revocation to each Holder and thereupon will be relieved of its
obligation to register any Registrable Securities in connection with such Demand
Registration.

(k) Notwithstanding anything to the contrary in this Agreement, if a Fund
Distribution (as defined in the Shareholders Agreement) is effected by the
initiating Fund Investor (as defined in the Shareholders Agreement) through a
registration statement pursuant to a Demand Registration requested by such
initiating Fund Investor, then each other Holder party hereto agrees not to
exercise its piggyback registration rights in connection with such Fund
Distribution without the prior written consent of such initiating Fund Investor.
Within forty-five (45) days following the consummation of a Fund Distribution by
Yucaipa, the Yucaipa Investor or the Fortress Investor, whether registered or
unregistered, if the GSCP Shareholders have not otherwise distributed or sold up
to their pro rata allocation of Shares as provided under Section 3.2(f) of the
Shareholders Agreement, then the GSCP Shareholders shall have the right to
request a Demand Registration or a Shelf Underwriting (including a block trade
Shelf Underwriting) which includes a number of Shares not to exceed such
undistributed or unsold portion of such pro rata allocation of Shares (a “Fund
Investor Underwriting”) pursuant to the terms of this Agreement; provided, that
no other Holder shall exercise its piggyback registration rights in connection
with a Fund Investor Underwriting initiated by the GSCP Shareholders without the
prior written consent of the GSCP Shareholders; provided, further, that if the
GSCP Shareholders do not request a Fund Investor Underwriting within such
forty-five (45) day period, then any Fund Investor that did not initiate the
Fund Distribution shall have the right to request a Fund Investor Underwriting
on the same terms as applicable to the GSCP Shareholders so long as (i) such
Fund Investor has not otherwise distributed or sold up to their pro rata
allocation of Shares as provided under Section 3.2(f) of the Shareholders
Agreement and (ii) such right is exercised within the next thirty (30) days. In
addition, within forty-five (45) days following the consummation of a Fund
Distribution initiated by the GSCP Shareholders, whether registered or
unregistered, if Yucaipa, the Yucaipa Investor and/or the Fortress Investor have
not otherwise distributed or sold up to their respective pro rata allocation of
Shares as provided under Section 3.2(f) of the Shareholders Agreement, then
Yucaipa, the Yucaipa Investor and/or the Fortress Investor shall have the right
to request a Fund Investor Underwriting pursuant to the terms of this Agreement;
provided, that Yucaipa, the Yucaipa Investor and the Fortress Investor shall
have the right to exercise their piggyback registration rights in connection
with such Fund Investor Underwriting with respect to a number of Shares not to
exceed their respective undistributed or unsold portion of their respective pro
rata allocation of Shares under the Shareholders Agreement, and no other Holder
shall have piggyback registration rights in connection with such Fund Investor
Underwriting without the prior written consent of the Fund Investor initiating
such Fund Investor Underwriting. Upon request of the managing underwriter for a
Fund Investor Underwriting or of the Fund Investor initiating such Fund Investor
Underwriting, each Holder of Registrable Securities not participating in the
Fund Investor Underwriting shall enter into a ninety (90) day lock-up agreement,
in customary form, in order to facilitate such Fund Investor Underwriting.

 

10



--------------------------------------------------------------------------------

2.2 Piggyback Registrations.

(a) If, at any time or from time to time, the Company will register or commence
an offering of any of its securities for its own account or otherwise (including
but not limited to the registrations or offerings pursuant to Section 2.1)
(other than pursuant to registrations on Form S-4 or Form S-8 or any similar
successor forms thereto), the Company will:

(i) promptly give to each Holder written notice thereof (in any event within
five (5) Business Days); and

(ii) except as set forth in Section 2.1(k), include in such registration and in
any underwriting involved therein (if any), all the Registrable Securities
specified in a written request or requests, made within twenty (20) days after
mailing or personal delivery of such written notice from the Company, by any of
the Holders, with the securities which the Company at the time proposes to
register or sell to permit the sale or other disposition by the Holders (in
accordance with the intended method of distribution thereof) of the Registrable
Securities to be so registered or sold, including, if necessary, by filing with
the SEC a post-effective amendment or a supplement to the registration statement
filed by the Company or the prospectus related thereto. There is no limitation
on the number of such piggyback registrations pursuant to the preceding sentence
which the Company is obligated to effect. No registration of Registrable
Securities effected under this Section 2.2 shall relieve the Company of its
obligations to effect Demand Registrations under Section 2.1 hereof.
Notwithstanding the foregoing, if the Company wishes to engage in an
underwritten block trade off of a Shelf Registration Statement (either through
filing an automatic shelf registration statement or through a takedown from an
already existing Shelf Registration Statement), then notwithstanding the
foregoing time periods, the Company shall notify each Holder and each such
Holder must elect whether or not to participate on the day such offering is to
commence, and the Company shall as expeditiously as possible use its
commercially reasonable efforts to consummate such shelf offering (which may
close as early as two (2) Business Days after the date it commences).

 

11



--------------------------------------------------------------------------------

(b) The Company, subject to Sections 2.3 and 2.6, may elect to include in any
registration statement and offering pursuant to demand registration rights by
any Person (other than demand registrations of a type described in
Section 2.1(k)), (i) authorized but unissued shares of Common Equity or (to the
extent applicable under Maryland law) shares of Common Equity held by the
Company as treasury shares and (ii) any other shares of Common Equity which are
requested to be included in such registration pursuant to the exercise of
piggyback registration rights granted by the Company after the Effective Time
and which are not inconsistent with the rights granted in, or otherwise conflict
with the terms of, this Agreement (“Additional Piggyback Rights”); provided,
however, that such inclusion shall be permitted only to the extent that it is
pursuant to, and subject to, the terms of the underwriting agreement or
arrangements, if any, entered into by the Initiating Holders.

(c) If, at any time after giving written notice of its intention to register or
sell any Common Equity or Common Equity Equivalents and prior to the effective
date of the registration statement filed in connection with such registration or
sale thereof, the Company shall determine for any reason not to register or sell
or to delay registration or sale thereof, the Company may, at its election, give
written notice of such determination to all Holders of record of Registrable
Securities and (i) in the case of a determination not to register or sell, shall
be relieved of its obligation to register or sell any Registrable Securities in
connection with such abandoned registration or sale, without prejudice, however,
to the rights of Holders under Section 2.1, and (ii) in the case of a
determination to delay such registration or sale thereof, shall be permitted to
delay the registration or sale of such Registrable Securities for the same
period as the delay in registering such other Common Equity or Common Equity
Equivalents.

(d) Notwithstanding anything contained herein to the contrary, the Company
shall, at the request of any Holder (including to effect a Partner
Distribution), file any prospectus supplement or post-effective amendments and
otherwise take any action necessary to include therein all disclosure and
language deemed necessary or advisable by such Holder if such disclosure or
language was not included in the initial registration statement, or revise such
disclosure or language if deemed necessary or advisable by such Holder including
filing a prospectus supplement naming the Holders, partners, members and
shareholders to the extent required by law.

(e) Any Holder shall have the right to withdraw its request for inclusion of its
Registrable Securities in any registration statement or offering pursuant to
this Section 2.2 by giving written notice to the Company of its request to
withdraw; provided, however, that such request must be made in writing prior to
the earlier of the execution of the underwriting agreement or the execution of
the custody agreement with respect to such registration or offering or as
otherwise required by the underwriters.

 

12



--------------------------------------------------------------------------------

2.3 Allocation of Securities Included in Registration Statement or Offering.

(a) Notwithstanding any other provision of this Agreement, in connection with an
underwritten offering made pursuant to Section 2.1 (including a Shelf
Underwriting), if the Manager advises the Company and the Participating Holders
in writing that, in its opinion, the number of Registrable Securities requested
to be included in such offering exceeds the number (such number, the
“Section 2.3(a) Sale Number”) which can be sold in such offering without having
a material and adverse effect on the price, timing or distribution of the
securities offered in such offering, the number of shares of Registrable
Securities that may be included in the registration and underwriting shall be
allocated as follows:

(i) first, all Registrable Securities requested to be included in such
registration or offering by the Holders thereof (including pursuant to the
exercise of piggyback rights pursuant to Section 2.2); provided, however, that
if such number of Registrable Securities exceeds the Section 2.3(a) Sale Number,
the number of such Registrable Securities (not to exceed the Section 2.3(a) Sale
Number) to be included in such registration shall be allocated on a pro rata
basis among all such Holders requesting inclusion thereof, based on the
aggregate number of Registrable Securities then owned by each such Holder
requesting inclusion in relation to the aggregate number of Registrable
Securities owned by all Holders requesting inclusion;

(ii) second, if by the withdrawal of Registrable Securities by a Participating
Holder, a greater number of Registrable Securities held by other Holders may be
included in such registration or offering (up to the Section 2.3(a) Sale
Number), then the Company shall offer to all Holders who have included
Registrable Securities in the registration or offering the right to include
additional Registrable Securities in the same proportions as set forth in
Section 2.3(a)(i);

(iii) third, to the extent that the number of Registrable Securities to be
included pursuant to clause (i) and (ii) of this Section 2.3(a) is less than the
Section 2.3(a) Sale Number, and if the underwriter so agrees, any securities
that the Company proposes to register or sell, up to the Section 2.3(a) Sale
Number; and

(iv) fourth, to the extent that the number of securities to be included pursuant
to clauses (i), (ii) and (iii) of this Section 2.3(a) is less than the
Section 2.3(a) Sale Number, the remaining securities to be included in such
registration or offering shall be allocated on a pro rata basis among all
Persons requesting that securities be included in such registration or offering
pursuant to the exercise of Additional Piggyback Rights (“Piggyback Shares”),
based on the aggregate number of Piggyback Shares then owned by each Person
requesting inclusion in relation to the aggregate number of Piggyback Shares
owned by all Persons requesting inclusion, up to the Section 2.3(a) Sale Number.

(b) Notwithstanding any other provision of this Agreement, in a registration
involving an underwritten offering on behalf of the Company, which was initiated
by the Company, if the Manager advises the Company and the Participating Holders
in writing that, in its opinion, the number of Registrable Securities requested
to be included in such offering exceeds the number (such number, the
“Section 2.3(b) Sale Number”) which can be sold in such offering without having
a material and adverse effect on the price, timing or distribution of the
securities offered in such offering, the number of shares of Registrable
Securities that may be included in the registration and underwriting shall be
allocated as follows:

 

13



--------------------------------------------------------------------------------

(i) first, all Common Equity and Common Equity Equivalents that the Company
proposes to register for its own account;

(ii) second, to the extent that the number of securities to be included pursuant
to clause (i) of this Section 2.3(b) is less than the Section 2.3(b) Sale
Number, the remaining Registrable Securities to be included in such registration
shall be allocated on a pro rata basis among all Holders requesting that
Registrable Securities be included in such underwritten offering pursuant to the
exercise of piggyback rights pursuant to Section 2.2, based on the aggregate
number of Registrable Securities then owned by each such Holder requesting
inclusion in relation to the aggregate number of Registrable Securities owned by
all Holders requesting inclusion, up to the Section 2.3(b) Sale Number; and

(iii) third, to the extent that the number of securities to be included pursuant
to clauses (i) and (ii) of this Section 2.3(b) is less than the Section 2.3(b)
Sale Number, the remaining securities to be included in such registration shall
be allocated on a pro rata basis among all Persons requesting that securities be
included in such registration pursuant to the exercise of Additional Piggyback
Rights, based on the aggregate number of Piggyback Shares then owned by each
Person requesting inclusion in relation to the aggregate number of Piggyback
Shares owned by all Persons requesting inclusion, up to the Section 2.3(b) Sale
Number.

(c) If any registration pursuant to Section 2.2 involves an underwritten
offering that was initially requested by any Person(s) other than a Holder to
whom the Company has granted registration rights which are not inconsistent with
the rights granted in, or otherwise conflict with the terms of, this Agreement,
and the Manager advises the Company and the Participating Holders in writing
that, in its opinion, the number of Registrable Securities requested to be
included in such offering exceeds the number (the “Section 2.3(c) Sale Number”)
which can be sold in such offering without having a material and adverse effect
on the price, timing or distribution of the securities offered in such offering,
the number of shares of Registrable Securities that may be included in the
registration and underwriting shall be allocated as follows:

(i) first, the shares requested to be included in such registration shall be
allocated on a pro rata basis among such Person(s) requesting the registration
and all Holders requesting that Registrable Securities be included in such
registration pursuant to the exercise of piggyback rights pursuant to
Section 2.2, based on the aggregate number of securities or Registrable
Securities, as applicable, then owned by each of the foregoing requesting
inclusion in relation to the aggregate number of securities or Registrable
Securities, as applicable, owned by all such Holders and Persons requesting
inclusion, up to the Section 2.3(c) Sale Number;

(ii) second, to the extent that the number of securities to be included pursuant
to clause (i) of this Section 2.3(c) is less than the Section 2.3(c) Sale
Number, the remaining shares to be included in such registration shall be
allocated on a pro rata basis among all Persons requesting that securities be
included in such registration pursuant to the exercise of Additional Piggyback
Rights, based on the aggregate number of Piggyback Shares then owned by each
Person requesting inclusion in relation to the aggregate number of Piggyback
Shares owned by all Persons requesting inclusion, up to the Section 2.3(c) Sale
Number; and

 

14



--------------------------------------------------------------------------------

(iii) third, to the extent that the number of securities to be included pursuant
to clauses (i) and (ii) of this Section 2.3(c) is less than the Section 2.3(c)
Sale Number, the remaining shares to be included in such registration shall be
allocated to shares the Company proposes to register for its own account, up to
the Section 2.3(c) Sale Number.

(d) If any Holder of Registrable Securities disapproves of the terms of the
underwriting, or if, as a result of the proration provisions set forth in
clauses (a), (b) or (c) of this Section 2.3, any Holder shall not be entitled to
include all Registrable Securities in a registration or offering that such
Holder has requested be included, such Holder may elect to withdraw such
Holder’s request to include Registrable Securities in such registration or
offering or may reduce the number requested to be included; provided, however,
that (x) such request must be made in writing, to the Company, Manager and, if
applicable, the Initiating Holder(s), prior to the earlier of the execution of
the underwriting agreement or the execution of any custody agreement with
respect to such registration and (y) such withdrawal or reduction shall be
irrevocable and, after making such withdrawal or reduction, such Holder shall no
longer have any right to include such withdrawn Registrable Securities in the
registration as to which such withdrawal or reduction was made to the extent of
the Registrable Securities so withdrawn or reduced.

2.4 Registration Procedures. If and whenever the Company is required by the
provisions of this Agreement to use its commercially reasonable efforts to
effect or cause the registration and/or participate in any offering or sale of
any Registrable Securities under the Securities Act as provided in this
Agreement, the Company shall, as expeditiously as possible (but, in any event,
within forty-five (45) days after a Demand Registration Request in the case of
Section 2.4(a) below), in connection with the registration of the Registrable
Securities and, where applicable, a takedown off of a shelf registration
statement:

(a) prepare and file all filings with the SEC and FINRA required for the
consummation of the offering, including preparing and filing a registration
statement (including all required exhibits and financial statements) on an
appropriate registration form for the disposition of such Registrable Securities
in accordance with the intended method of disposition thereof (including,
without limitation, a Partner Distribution), which registration form (i) shall
be selected by the Company (except as provided for in a Demand Registration
Request) and (ii) shall, in the case of a shelf registration, be available for
the sale of the Registrable Securities by the selling Holders thereof and such
registration statement shall comply as to form in all material respects with the
requirements of the applicable registration form and include all financial
statements required by the SEC to be filed therewith, and the Company shall use
its commercially reasonable efforts to cause such registration statement to
become effective and remain continuously effective for such period as any
Participating Holder pursuant to such registration statement shall request;
provided, however, that as far in advance as reasonably pacticable before filing
a registration statement or prospectus or any amendments or supplements thereto,
or comparable statements under securities or state “blue sky” laws of any
jurisdiction, or any free writing prospectus related thereto, the Company shall
(x) furnish to the Participating Holders and to the Manager, if any, copies of
reasonably complete drafts of all such documents proposed to be filed (including
all exhibits thereto and each document incorporated by reference therein to the
extent then required by the rules and regulations of the SEC), which documents
will be subject to their reasonable review, and such other documents reasonably
requested by the Participating Holders, (y) fairly consider such reasonable
changes in any such documents prior to or after the filing thereof as the
Participating Holders may request, and (z) make such of the representatives of
the Company as shall be reasonably be requested by the Participating Holders
available for the discussion of such documents, and the Company shall not file
any registration statement or amendment thereto, any prospectus or supplement
thereto or any free writing prospectus related thereto to which the Majority
Participating Holders or the underwriters, if any, shall reasonably object;

 

 

15



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such pre- and post-effective amendments and
supplements to such registration statement and the prospectus used in connection
therewith and such free writing prospectuses and Exchange Act Reports as may be
necessary to keep such registration statement continuously effective for such
period as any Participating Holder pursuant to such registration statement shall
request and to comply with the provisions of the Securities Act with respect to
the sale or other disposition of all Registrable Securities covered by such
registration statement in accordance with the intended methods of disposition by
the Participating Holders set forth in such registration statement (and, in
connection with any Shelf Registration Statement, file one or more prospectus
supplements covering Registrable Securities upon the request of one or more
Holders wishing to offer or sell Registrable Securities whether in an
underwritten offering or otherwise);

(c) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the Manager of such offering;

(d) furnish, without charge, to each Participating Holder and each underwriter,
if any, of the securities covered by such registration statement such number of
copies of such registration statement, each pre- and post-effective amendment
and supplement thereto (in each case including all exhibits), the prospectus
included in such registration statement (including each preliminary prospectus
and any summary prospectus), any other prospectus filed under Rule 424 under the
Securities Act and each free writing prospectus utilized in connection
therewith, in each case, in conformity with the requirements of the Securities
Act, and other documents, as such Participating Holder and underwriter may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities owned by such Participating Holder (the Company
hereby consenting to the use in accordance with all applicable law of each such
registration statement (or amendment or post- effective amendment thereto) and
each such prospectus (or preliminary prospectus or supplement thereto) or free
writing prospectus by each such Participating Holder and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such registration statement or prospectus);

(e) use its commercially reasonable efforts to register or qualify the
Registrable Securities covered by such registration statement under such other
securities or state “blue sky” laws of such jurisdictions as any Participating
Holders or any managing underwriter, if any, shall reasonably request in
writing, and do any and all other acts and things which may be reasonably
necessary or advisable to enable such Participating Holders or underwriter, if
any, to consummate the disposition of the Registrable Securities in such
jurisdictions (including keeping such registration or qualification in effect
for so long as such registration statement remains in effect), except that in no
event shall the Company be required to qualify to do business as a foreign
corporation in any jurisdiction where it would not, but for the requirements of
this paragraph (e), be required to be so qualified, to subject itself to
taxation in any such jurisdiction or to consent to general service of process in
any such jurisdiction;

 

16



--------------------------------------------------------------------------------

(f) promptly notify each Participating Holder and each managing underwriter, if
any: (i) when the registration statement, any pre-effective amendment, the
prospectus or any prospectus supplement related thereto, any post-effective
amendment to the registration statement or any free writing prospectus has been
filed with the SEC and, with respect to the registration statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or state securities authority for amendments or supplements
to the registration statement or the prospectus related thereto or for
additional information; (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the registration statement or the initiation of
any proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or state “blue sky” laws of
any jurisdiction or the initiation of any proceeding for such purpose; (v) of
the existence of any fact of which the Company becomes aware which results in
the registration statement or any amendment thereto, the prospectus related
thereto or any supplement thereto, any document incorporated therein by
reference, any free writing prospectus or the information conveyed to any
purchaser at the time of sale to such purchaser containing an untrue statement
of a material fact or omitting to state a material fact required to be stated
therein or necessary to make any statement therein not misleading (which notice
shall notify the Participating Holders only of the occurrence of such an event
and shall provide no additional information regarding such event to the extent
such information would constitute material non-public information); and (vi) if
at any time the representations and warranties contemplated by any underwriting
agreement, securities sale agreement, or other similar agreement, relating to
the offering shall cease to be true and correct in all material respects, and,
if the notification relates to an event described in clause (v), the Company
shall promptly prepare and furnish to each such Participating Holder and each
underwriter, if any, a reasonable number of copies of a prospectus supplemented
or amended so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein in the light of the circumstances
under which they were made not misleading;

(g) comply (and continue to comply) with all applicable rules and regulations of
the SEC (including, without limitation, maintaining disclosure controls and
procedures (as defined in Exchange Act Rule 13a-15(e)) and internal control over
financial reporting (as defined in Exchange Act Rule 13a-15(f)) in accordance
with the Exchange Act), and make generally available to its security holders, as
soon as reasonably practicable after the effective date of the registration
statement (and in any event within forty-five (45) days, or ninety (90) days if
it is a fiscal year, after the end of such twelve (12) month period described
hereafter), an earnings statement (which need not be audited) covering the
period of at least twelve (12) consecutive months beginning with the first day
of the Company’s first calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

 

17



--------------------------------------------------------------------------------

(h) (i) (A) cause all such Registrable Securities covered by such registration
statement to be listed on the principal securities exchange on which similar
securities issued by the Company are then listed (if any), if the listing of
such Registrable Securities is then permitted under the rules of such exchange,
or (B) if no similar securities are then so listed, to cause all such
Registrable Securities to be listed on a national securities exchange and,
without limiting the generality of the foregoing, take all actions that may be
required by the Company as the issuer of such Registrable Securities in order to
facilitate the managing underwriter’s arranging for the registration of at least
two market makers as such with respect to such shares with FINRA, and
(ii) comply (and continue to comply) with the requirements of any
self-regulatory organization applicable to the Company, including without
limitation all corporate governance requirements;

(i) cause its senior management, officers, employees and independent public
accountants to participate in, make themselves available, supply such
information as may be reasonably requested and to otherwise facilitate and
cooperate with the preparation of the registration statement and prospectus and
any amendments or supplements thereto (including participating in meetings,
drafting sessions, due diligence sessions and rating agency presentations)
taking into account the Company’s reasonable business needs;

(j) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement and, in the case of any
secondary equity offering, provide and enter into any reasonable agreements with
a custodian for the Registrable Securities;

(k) enter into such customary agreements (including, if applicable, an
underwriting agreement) and take such other actions as any Participating Holder
or the underwriters shall reasonably request in order to expedite or facilitate
the disposition of such Registrable Securities (it being understood that the
Holders of the Registrable Securities which are to be distributed by any
underwriters shall be parties to any such underwriting agreement and may, at
their option, require that the Company make to and for the benefit of such
Holders the representations, warranties and covenants of the Company which are
being made to and for the benefit of such underwriters);

(l) use its commercially reasonable efforts (i) to obtain opinions from the
Company’s counsel, including without limitation local and/or regulatory or tax
counsel, and a “cold comfort” letter, updates thereof and consents from the
independent public accountants who have certified the financial statements of
the Company (and/or other financial statements) included or incorporated by
reference in such registration statement, in each case, in customary form and
covering such matters as are customarily covered by such opinions and “cold
comfort” letters (including, in the case of such “cold comfort” letter, events
subsequent to the date of such financial statements) delivered to underwriters
in underwritten public offerings, which opinions and letters shall be dated the
dates such opinions and “cold comfort” letters are customarily dated and
otherwise reasonably satisfactory to the underwriters, if any, and to any
Participating Holders, and (ii) furnish to each Participating Holder and to each
underwriter, if any, a copy of such opinions and letters addressed to such
Participating Holder or underwriter;

 

18



--------------------------------------------------------------------------------

(m) deliver promptly to counsel for each Participating Holder and to each
managing underwriter, if any, copies of all correspondence between the SEC and
the Company, its counsel or auditors and all memoranda relating to discussions
with the SEC or its staff with respect to the registration statement, and, upon
receipt of such confidentiality agreements as the Company may reasonably
request, make reasonably available for inspection by counsel for each
Participating Holder, by counsel for any underwriter, participating in any
disposition to be effected pursuant to such registration statement and by any
attorney, accountant or other agent retained by any Participating Holder or any
such underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees to supply all information reasonably requested
by any such counsel for a Participating Holder, counsel for an underwriter,
attorney, accountant or agent in connection with such registration statement;

(n) use its commercially reasonable efforts to prevent the issuance or obtain
the prompt withdrawal of any order suspending the effectiveness of the
registration statement, or the prompt lifting of any suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction,
in each case, as promptly as reasonably practicable;

(o) provide a CUSIP number for all Registrable Securities, not later than the
effective date of the registration statement and, if applicable, provide the
applicable transfer agent with printed certificates of the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company;

(p) use its commercially reasonable efforts to make available its senior
management, employees and personnel for participation in “road shows” and other
marketing efforts and otherwise provide reasonable assistance to the
underwriters (taking into account the Company’s reasonable businesses needs and
the requirements of the marketing process) in the marketing of Registrable
Securities in any underwritten offering;

(q) promptly prior to the filing of any document which is to be incorporated by
reference into the registration statement or the prospectus (after the initial
filing of such registration statement), and prior to the filing or use of any
free writing prospectus, provide copies of such document to counsel for each
Participating Holder and to each managing underwriter, if any, and make the
Company’s representatives reasonably available for discussion of such document
and make such changes in such document concerning the Participating Holders
prior to the filing thereof as counsel for the Participating Holders or
underwriters may reasonably request;

(r) furnish to counsel for each Participating Holder and to each managing
underwriter, without charge, at least one signed copy of the registration
statement and any post- effective amendments or supplements thereto, including
financial statements and schedules, all documents incorporated therein by
reference, the prospectus contained in such registration statement (including
each preliminary prospectus and any summary prospectus), any other prospectus
and prospectus supplement filed under Rule 424 under the Securities Act and all
exhibits (including those incorporated by reference) and any free writing
prospectus utilized in connection therewith;

 

19



--------------------------------------------------------------------------------

(s) cooperate with the Participating Holders and the managing underwriter, if
any, to facilitate the timely preparation and delivery of certificates not
bearing any restrictive legends representing the Registrable Securities to be
sold, and cause such Registrable Securities to be issued in such denominations
and registered in such names in accordance with the underwriting agreement at
least two (2) Business Days prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the Participating Holders at least two (2) Business Days prior
to any sale of Registrable Securities and instruct any transfer agent and
registrar of Registrable Securities to release any stop transfer orders in
respect thereof (and, in the case of Registrable Securities registered on a
Shelf Registration Statement, at the request of any Holder, prepare and deliver
certificates representing such Registrable Securities not bearing any
restrictive legends and deliver or cause to be delivered an opinion or
instructions to the transfer agent in order to allow such Registrable Securities
to be sold from time to time);

(t) include in any prospectus or prospectus supplement if requested by any
managing underwriter updated financial or business information for the Company’s
most recent period or current quarterly period (including estimated results or
ranges of results) if required for purposes of marketing the offering in the
view of the managing underwriter;

(u) cooperate with any due diligence investigation by any Manager, underwriter
or Participating Holder and make available such documents and records of the
Company and its Subsidiaries that they reasonably request (which, in the case of
the Participating Holder, may be subject to the execution by the Participating
Holder of a customary confidentiality agreement in a form which is reasonably
satisfactory to the Company);

(v) take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will take such action as is necessary and
feasible to make any such prohibition inapplicable;

(w) use its commercially reasonable efforts to cause the Registrable Securities
covered by the applicable registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the Participating Holders or the underwriters, if any, to consummate
the disposition of such Registrable Securities;

(x) take all reasonable action to ensure that any free writing prospectus
utilized in connection with any registration covered by Section 2.1 or 2.2
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby, will not
conflict with a related prospectus, prospectus supplement and related documents
and, when taken together with the related prospectus, prospectus supplement and
related documents, will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading;

 

20



--------------------------------------------------------------------------------

(y) in connection with any underwritten offering, if at any time the information
conveyed to a purchaser at the time of sale includes any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, promptly file with the SEC such amendments or supplements to
such information as may be necessary so that the statements as so amended or
supplemented will not, in light of the circumstances, be misleading;

(z) if requested by an underwriter or any Participating Holder, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as such underwriter or such Participating Holder reasonably requests
to be included therein, including, with respect to the number of Registrable
Securities being sold by such Participating Holder to such underwriter, the
purchase price being paid therefor by such underwriter and with respect to any
other terms of the underwritten offering of the Registrable Securities to be
sold in such offering; and make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable after being
notified of the matters incorporated in such prospectus supplement or
post-effective amendment;

(aa) cooperate with each Participating Holder and each underwriter participating
in the disposition of such Registrable Securities and their respective counsel
in connection with any filings to be made with FINRA; and

(bb) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities;

To the extent the Company is a well-known seasoned issuer (as defined in Rule
405 under the Securities Act) (a “WKSI”) at the time any Demand Registration
Request is submitted to the Company, and such Demand Registration Request
requests that the Company file an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act) (an “automatic shelf registration
statement”) on Form S-3, the Company shall file an automatic shelf registration
statement which covers those Registrable Securities which are requested to be
registered. The Company shall use its commercially reasonable efforts to remain
a WKSI (and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which the Registrable Securities
remain Registrable Securities. If the Company does not pay the filing fee
covering the Registrable Securities at the time the automatic shelf registration
statement is filed, the Company agrees to pay such fee at such time or times as
the Registrable Securities are to be sold in compliance with the SEC rules. If
the automatic shelf registration statement has been outstanding for at least
three years, at the end of the third year the Company shall refile a new
automatic shelf registration statement covering the Registrable Securities that
remain outstanding. If at any time when the Company is required to re-evaluate
its WKSI status the Company determines that it is not a WKSI, the Company shall
use its commercially reasonable efforts to refile the shelf registration
statement on Form S-3 and, if such form is not available, Form S-11 and keep
such registration statement effective during the period during which such
registration statement is required to be kept effective.

If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall include in such registration statement such disclosures as may be
required by Rule 430B under the Securities Act (referring to the unnamed selling
security holders in a generic manner by identifying the initial offering of the
securities to the Holders) in order to ensure that the Holders may be added to
such shelf registration statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment.

 

21



--------------------------------------------------------------------------------

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Sections 2.1, 2.2, or 2.4 that each Participating Holder
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them, and the intended method of disposition of
such securities as the Company may from time to time reasonably request provided
that such information is necessary for the Company to consummate such
registration and shall be used only in connection with such registration.

If any such registration statement or comparable statement under state “blue
sky” laws refers to any Holder by name or otherwise as the Holder of any
securities of the Company, then such Holder shall have the right to require
(i) the insertion therein of language, in form and substance satisfactory to
such Holder and the Company, to the effect that the holding by such Holder of
such securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not in the judgment of the Company, as
advised by counsel, required by the Securities Act or any similar federal
statute or any state “blue sky” or securities law then in force, the deletion of
the reference to such Holder.

2.5 Registration Expenses. All Expenses incurred in connection with any
registration, filing, qualification or compliance pursuant to Article II shall
be borne by the Company, whether or not a registration statement becomes
effective or the offering is consummated. All underwriting discounts and all
selling commissions relating to securities registered by the Holders shall be
borne by each Participating Holder pro rata in accordance with the number of
shares sold in the offering by such Participating Holder.

2.6 Certain Limitations on Registration Rights. In the case of any registration
under Section 2.1 pursuant to an underwritten offering, or, in the case of a
registration under Section 2.2, all securities to be included in such
registration shall be subject to the underwriting agreement and no Person may
participate in such registration or offering unless such Person (i) agrees to
sell such Person’s securities on the basis provided therein and completes and
executes all reasonable questionnaires, and other documents (including custody
agreements and powers of attorney, if any) which must be executed in connection
therewith; provided, however, that all such documents shall be consistent with
the provisions hereof and (ii) provides such other information to the Company or
the underwriter as may be necessary to register such Person’s securities.

2.7 Limitations on Sale or Distribution of Other Securities.

(a) Each Holder agrees, (i) to the extent requested in writing by a managing
underwriter, if any, of any registration effected pursuant to Section 2.1, not
to sell, transfer or otherwise dispose of, including any sale pursuant to Rule
144 under the Securities Act, any Common Equity, or any Common Equity
Equivalents (other than as part of such underwritten public offering) during the
time period reasonably requested by the managing underwriter, not to exceed
ninety (90) days (and the Company hereby also so agrees (except that the Company
may effect any sale or distribution of any such securities pursuant to a
registration on Form S-4 (if reasonably acceptable to such managing underwriter)
or Form S-8, or any successor or similar form which is (x) then in effect or
(y) shall become effective upon the conversion, exchange or exercise of any then
outstanding Common Equity Equivalent), to use its commercially reasonable
efforts to cause each holder of any Common Equity or Common Equity Equivalents
purchased from the Company at any time other than in a public offering so to
agree), and (ii) to the extent requested in writing by a managing underwriter of
any underwritten public offering effected by the Company for its own account,
not to sell any Common Equity (other than as part of such underwritten public
offering) during the time period reasonably requested by the managing
underwriter, which period shall not exceed ninety (90) days.

 

22



--------------------------------------------------------------------------------

(b) The Company hereby agrees that, if it shall previously have received a
request for registration pursuant to Section 2.1 or 2.2, and if such previous
registration shall not have been withdrawn or abandoned, the Company shall not
sell, transfer, or otherwise dispose of, any Common Equity, or any Common Equity
Equivalents (other than as part of such underwritten public offering, a
registration on Form S-4 or Form S-8 or any successor or similar form which is
(x) then in effect or (y) shall become effective upon the conversion, exchange
or exercise of any then outstanding Common Equity Equivalent), until a period of
ninety (90) days shall have elapsed from the effective date of such previous
registration; and the Company shall (i) so provide in any registration rights
agreements hereafter entered into with respect to any of its securities and
(ii) use its commercially reasonable efforts to cause each holder of any Common
Equity or Common Equity Equivalents purchased from the Company at any time other
than in a public offering to so agree.

2.8 No Required Sale. Nothing in this Agreement shall be deemed to create an
independent obligation on the part of any Holder to sell any Registrable
Securities pursuant to any effective registration statement. A Holder is not
required to include any of its Registrable Securities in any registration
statement, is not required to sell any of its Registrable Securities which are
included in any effective registration statement, and, subject to Section 2.7
and the provisions of the Shareholders Agreement, may sell any of its
Registrable Securities in any manner in compliance with applicable law
(including pursuant to Rule 144) even if such shares are already included on an
effective registration statement.

2.9 Indemnification.

(a) In the event of any registration and/or offering of any securities of the
Company under the Securities Act pursuant to this Article II, the Company will,
and hereby agrees to, and hereby does, indemnify and hold harmless, to the
fullest extent permitted by law, each Holder, its directors, officers,
fiduciaries, employees, stockholders, members or general and limited partners
(and the directors, officers, fiduciaries, employees, stockholders, members or
general and limited partners thereof), each other Person who participates as a
seller (and its directors, officers, fiduciaries, employees, stockholders,
members or general and limited partners), underwriter or Qualified Independent
Underwriter, if any, in the offering or sale of such securities, each officer,
director, employee, stockholder, fiduciary, managing director, agent, affiliate,
consultant, representative, successor, assign or partner of such underwriter or
Qualified Independent Underwriter, and each other Person, if any, who controls
such seller or any such underwriter or Qualified Independent Underwriter within
the meaning of the Securities Act, from and against any and all losses, claims,
damages or liabilities, joint or several, actions or proceedings (whether
commenced or threatened) and expenses (including reasonable fees of counsel and
any amounts paid in any settlement effected with the Company’s consent, which
consent shall not be unreasonably withheld or delayed) to which each such
indemnified party may become subject under the Securities Act or otherwise in
respect thereof (collectively, “Claims”), insofar as such Claims arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement under which such
securities were registered under the Securities Act or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary or final prospectus or any amendment or supplement thereto, together
with the documents incorporated by reference therein, or any free writing
prospectus utilized in connection therewith, or the omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or (iii) any untrue statement or alleged
untrue statement of a material fact in the information conveyed by the Company
to any purchaser at the time of the sale to such purchaser, or the omission or
alleged omission to state therein a material fact required to be stated therein,
or (iv) any violation by the Company of any federal, state or common law rule or
regulation applicable to the Company and relating to action required of or
inaction by the Company in connection with any such registration, and the
Company will reimburse any such indemnified party for any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such Claim as such expenses are incurred;
provided, however, that the Company shall not be liable to any such indemnified
party in any such case to the extent such Claim arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact or omission
or alleged omission of a material fact made in such registration statement or
amendment thereof or supplement thereto or in any such prospectus or any
preliminary or final prospectus or free writing prospectus in reliance upon and
in conformity with written information furnished to the Company by or on behalf
of such indemnified party specifically for use therein. Such indemnity and
reimbursement of expenses shall remain in full force and effect regardless of
any investigation made by or on behalf of such indemnified party and shall
survive the transfer of such securities by such indemnified party or any
termination of this Agreement.

 

23



--------------------------------------------------------------------------------

(b) Each Participating Holder shall, severally and not jointly, indemnify and
hold harmless (in the same manner and to the same extent as set forth in
paragraph (a) of this Section 2.9) to the maximum extent permitted by law the
Company, its officers, directors, partners or agents each Person controlling the
Company within the meaning of the Securities Act, with respect to any untrue
statement or alleged untrue statement of any material fact in, or omission or
alleged omission of any material fact from, such registration statement, any
preliminary or final prospectus contained therein, or any amendment or
supplement thereto, or any free writing prospectus utilized in connection
therewith, to the extent, if such statement or alleged statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company or its representatives by or on behalf of
such Participating Holder, specifically for use therein, and reimburse such
indemnified party for any legal or other expenses reasonably incurred in
connection with investigating or defending any such Claim as such expenses are
incurred; provided, however, that the aggregate amount which any such
Participating Holder shall be required to pay pursuant to this Section 2.9(b)
and Sections 2.9(c) and 2.9(e) shall in no case be greater than the amount of
the net proceeds actually received by such Participating Holder upon the sale of
the Registrable Securities pursuant to the registration statement giving rise to
such Claim. The Company and each Participating Holder hereby acknowledge and
agree that, unless otherwise expressly agreed to in writing by such
Participating Holders to the contrary, for all purposes of this Agreement, the
only information furnished or to be furnished to the Company for use in any such
registration statement, preliminary or final prospectus or amendment or
supplement thereto or any free writing prospectus are statements specifically
relating to (a) the beneficial ownership of shares of Common Equity by such
Participating Holder and its Affiliates and (b) the name and address of such
Participating Holder. Such indemnity and reimbursement of expenses shall remain
in full force and effect regardless of any investigation made by or on behalf of
such indemnified party and shall survive the transfer of such securities by such
Holder.

 

24



--------------------------------------------------------------------------------

(c) Indemnification similar to that specified in the preceding paragraphs
(a) and (b) of this Section 2.9 (with appropriate modifications) shall be given
by the Company and each Participating Holder with respect to any required
registration or other qualification of securities under any applicable
securities and state “blue sky” laws.

(d) Any Person entitled to indemnification under this Agreement shall notify
promptly the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Section 2.9, but the failure of any indemnified party to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.9, except to the extent the
indemnifying party is materially and actually prejudiced thereby and shall not
relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than under this Article II. In case any action or
proceeding is brought against an indemnified party, the indemnifying party shall
be entitled to (x) participate in such action or proceeding and (y), unless, in
the reasonable opinion of outside counsel to the indemnified party, a conflict
of interest between such indemnified and indemnifying parties may exist in
respect of such claim, assume the defense thereof jointly with any other
indemnifying party similarly notified, with counsel reasonably satisfactory to
such indemnified party. The indemnifying party shall promptly notify the
indemnified party of its decision to assume the defense of such action or
proceeding. If, and after, the indemnified party has received such notice from
the indemnifying party, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense of such action or proceeding
other than reasonable costs of investigation; provided, however, that (i) if the
indemnifying party fails to take reasonable steps necessary to defend diligently
the action or proceeding within twenty (20) days after receiving notice from
such indemnified party that the indemnified party believes it has failed to do
so; or (ii) if such indemnified party who is a defendant in any action or
proceeding which is also brought against the indemnifying party reasonably shall
have concluded that there may be one or more legal or equitable defenses
available to such indemnified party which are not available to the indemnifying
party or which may conflict with those available to another indemnified party
with respect to such Claim; or (iii) if representation of both parties by the
same counsel is otherwise inappropriate under applicable standards of
professional conduct, then, in any such case, the indemnified party shall have
the right to assume or continue its own defense as set forth above (but with no
more than one firm of counsel for all indemnified parties in each jurisdiction,
except to the extent any indemnified party or parties reasonably shall have made
a conclusion described in clause (ii) or (iii) above) and the indemnifying party
shall be liable for any expenses therefor. No indemnifying party shall, without
the written consent of the indemnified party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim), unless such settlement or
compromise (i) includes an unconditional release of such indemnified party from
all liability on any claims that are the subject matter of such action or claim
and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act by or on behalf of an indemnified party. The
indemnity obligations contained in Sections 2.9(a) and 2.9(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the indemnified party,
which consent shall not be unreasonably withheld.

 

25



--------------------------------------------------------------------------------

(e) If for any reason the foregoing indemnity is held by a court of competent
jurisdiction to be unavailable to an indemnified party under Sections 2.9(a),
2.9(b) or 2.9(c), then each applicable indemnifying party shall contribute to
the amount paid or payable to such indemnified party as a result of any Claim in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party, on the one hand, and the indemnified party, on the other
hand, with respect to such Claim as well as any other relevant equitable
considerations. The relative fault shall be determined by a court of law by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. If,
however, the allocation provided in the preceding sentences of this
Section 2.9(e) is not permitted by applicable law, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative faults but also
the relative benefits of the indemnifying party and the indemnified party as
well as any other relevant equitable considerations. The parties hereto agree
that it would not be just and equitable if any contribution pursuant to this
Section 2.9(e) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the preceding sentences of this Section 2.9(e). The amount paid
or payable in respect of any Claim shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such Claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Notwithstanding anything in this Section 2.9(e) to
the contrary, no indemnifying party (other than the Company) shall be required
pursuant to this Section 2.9(e) to contribute any amount greater than the amount
of the net proceeds actually received by such indemnifying party upon the sale
of the Registrable Securities pursuant to the registration statement giving rise
to such Claim, less the amount of any indemnification payment made by such
indemnifying party pursuant to Sections 2.9(b) and 2.9(c).

 

26



--------------------------------------------------------------------------------

(f) The indemnity and contribution agreements contained herein shall be in
addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party and the completion of any
offering of Registrable Securities in a registration statement. In the event one
or more Holders effect a Partner Distribution pursuant to a registration
statement in which the name of partners, members or shareholders who receive a
distribution are named in a prospectus supplement or registration statement, the
partners, members or shareholders so named shall be entitled to indemnification
and contribution by the Company to the same extent as a Holder hereunder.

(g) The indemnification and contribution required by this Section 2.9 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred; provided, however, that the recipient thereof
hereby undertakes to repay such payments if and to the extent it shall be
determined by a court of competent jurisdiction that such recipient is not
entitled to such payment hereunder.

2.10 Limitations on Registration of Other Securities; Representation. The
Company shall not enter into any agreement with any holder or prospective holder
of any securities of the Company giving such holder or prospective holder any
registration rights the terms of which are more favorable taken as a whole than
the registration rights granted to the Holders hereunder unless the Company
shall also give such rights to such Holders.

2.11 No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities that is inconsistent in any material
respects with the rights granted to the Holders in this Agreement.

ARTICLE III

UNDERWRITTEN OFFERINGS

3.1 Requested Underwritten Offerings. If the Initiating Holders request an
underwritten offering pursuant to a registration under Section 2.1 (pursuant to
a request for a registration statement to be filed in connection with a specific
underwritten offering or a request for a shelf takedown in the form of an
underwritten offering), the Company shall enter into a customary underwriting
agreement with the underwriters. Such underwriting agreement shall (i) be
reasonably satisfactory in form and substance to the Participating Holders,
(ii) contain terms not inconsistent with the provisions of this Agreement and
(iii) contain such representations and warranties by, and such other agreements
on the part of, the Company and such other terms as are generally prevailing in
agreements of that type, including, without limitation, indemnities and
contribution agreements on substantially the same terms as those contained
herein. Any Participating Holder shall be a party to such underwriting agreement
and may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters shall also be made to and for the benefit of
such Participating Holder and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement be conditions
precedent to the obligations of such Participating Holder; provided, however,
that the Company shall not be required to make any representations or warranties
with respect to written information specifically provided by a Participating
Holder for inclusion in the registration statement. Each such Participating
Holder shall not be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding its ownership of and title to the Registrable
Securities, any written information specifically provided by such Participating
Holder for inclusion in the registration statement; and any liability of such
Participating Holder to any underwriter or other Person under such underwriting
agreement shall be limited to the amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities pursuant to the registration
statement and shall not relate to anything other than information about such
Holder specifically provided by such Holder for use in the registration
statement.

 

27



--------------------------------------------------------------------------------

3.2 Piggyback Underwritten Offerings. In the case of a registration pursuant to
Section 2.2 which involves an underwritten offering, the Company shall enter
into an underwriting agreement in connection therewith and all of the
Participating Holders’ Registrable Securities to be included in such
registration shall be subject to such underwriting agreement. Any Participating
Holder may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters shall also be made to and for the benefit of
such Participating Holder and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement be conditions
precedent to the obligations of such Participating Holder; provided, however,
that the Company shall not be required to make any representations or warranties
with respect to written information specifically provided by a Participating
Holder for inclusion in the registration statement. Each such Participating
Holder shall not be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding its ownership of and title to the Registrable
Securities, any written information specifically provided by such Participating
Holder for inclusion in the registration statement; and any liability of such
Participating Holder to any underwriter or other Person under such underwriting
agreement shall be limited to the amount of the net proceeds received by such
Participating Holder upon the sale of the Registrable Securities pursuant to the
registration statement and shall not relate to anything other than information
about such Holder specifically provided by such Holder for use in the
registration statement.

ARTICLE IV

TRANSFERS OF SHARES

4.1 Transfer of Shares and Partial Assignment to the Fortress Investor. Each of
the parties hereto acknowledges and agrees to the following:

(a) Upon notice from Yucaipa to the Company that it has transferred Registrable
Securities to the Fortress Investor subsequent to the Effective Time pursuant to
the terms of Yucaipa’s partnership agreement (such transfer, a “Fortress
Transfer”), effective as of the date of such transfer, (A) without limiting
Section 4.2 with respect to a Yucaipa Transfer, Yucaipa shall assign, convey and
transfer to the Fortress Investor the right, title and interest of Yucaipa in,
to and under this Agreement with respect to, and to the extent of, the number of
Registrable Securities so transferred to the Fortress Investor pursuant to such
Fortress Transfer (the “Fortress Registrable Securities”); provided that the
Fortress Investor shall have all of the rights of a Holder with respect to all
of its Registrable Securities, and (B) subject to Section 4.1(c), the Fortress
Investor hereby accepts and assumes from Yucaipa all rights of, and obligations
to perform all of the duties, terms, covenants and conditions imposed upon
Yucaipa under this Agreement with respect to, and to the extent of, the Fortress
Registrable Securities (such assignment and assumption, the “Fortress
Assignment”).

 

28



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, including
Section 5.5 hereof, any Fortress Assignment made pursuant to Section 4.1(a)
above shall be deemed to have been made in compliance with the terms and
conditions of this Agreement.

(c) Upon the completion of a Fortress Assignment and so long as the Fortress
Investor continues to own Registrable Securities:

(i) the Fortress Investor shall be bound by the terms and conditions of this
Agreement as a “Holder” hereunder; provided that, notwithstanding anything to
the contrary in this Agreement, including the last sentence of Section 5.5
hereof, the Fortress Investor shall not be entitled to, and shall not be able to
exercise or enforce, any rights under this Agreement specifically designated to
“Yucaipa”;

(ii) at any time and from time to time, the Fortress Investor shall be entitled
to make Demand Registration Requests to the Company to the same extent as GSCP
in accordance with the procedures set forth in Section 2.1(b) of this Agreement;

(iii) for purposes of Section 2.1(b)(i) of this Agreement and notwithstanding
anything to the contrary therein, the Company shall be obligated to effect for
the Fortress Investor in respect of its Registrable Securities, only (x) two (2)
Demand Registrations, plus (y) such number of Yucaipa’s remaining Demand
Registrations as it, in its sole discretion, assigns to the Fortress Investor as
part of the Fortress Assignment; and

(iv) in connection with the rights granted to the Fortress Investor in clauses
(ii) and (iii) above, the Fortress Investor agrees to be bound by and subject to
all terms and conditions of this Agreement with respect to a Demand Registration
and/or a Demand Registration Request, including, without limitation, Section 2.1
and Section 2.3 hereof (including the priority of allocations contained
therein).

4.2 Transfer of Shares and Partial Assignment to the Yucaipa Investor. Each of
the parties hereto acknowledges and agrees to the following:

(a) Upon notice from Yucaipa to the Company that it has transferred Registrable
Securities to the Yucaipa Investor subsequent to the Effective Time pursuant to
the terms of Yucaipa’s partnership agreement (such transfer, a “Yucaipa
Transfer”), effective as of the date of such transfer, the right, title and
interest of Yucaipa in, to and under this Agreement with respect to, and to the
extent of, the number of Registrable Securities so transferred to the Yucaipa
Investor pursuant to such Yucaipa Transfer (the “Yucaipa Registrable
Securities”) shall automatically be assigned, conveyed and transferred to the
Yucaipa Investor, and the Yucaipa Investor shall accept and assume from Yucaipa
all rights of, and obligations to perform all of the duties, terms, covenants
and conditions imposed upon Yucaipa under this Agreement with respect to, and to
the extent of, the Yucaipa Registrable Securities (such assignment and
assumption, the “Yucaipa Assignment”).

 

29



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Rights Agreement, including
Section 5.5 hereof, any Yucaipa Assignment made pursuant to Section 4.2(a) above
shall be deemed to have been made in compliance with the terms and conditions of
this Agreement.

(c) Upon the completion of a Yucaipa Assignment and so long as the Yucaipa
Investor continues to own the Yucaipa Registrable Securities, the Yucaipa
Investor shall (i) become bound by the terms and conditions of this Agreement as
a “Holder” and “Yucaipa” hereunder with respect to the Yucaipa Registrable
Securities, and (ii) be entitled to, and shall be able to exercise and enforce,
any and all rights under this Agreement specifically designated to “Yucaipa”.

(d) For the avoidance of doubt, for purposes of Section 2.1(b)(i) of this
Agreement, upon a Yucaipa Assignment, the rights of Yucaipa, including the
aggregate number of Demand Registrations the Company shall be obligated to
effect for Yucaipa, shall apply in the aggregate to Yucaipa and the Yucaipa
Investor and shall not be altered by the provisions of Section 4.1 in connection
with any Fortress Assignment (other than, if applicable, pursuant to the proviso
contained in Section 4.1(c)(iii) above).

4.3 GSCP Rights. For the avoidance of doubt, the rights of GSCP under this
Agreement, including its rights under Section 2.1(b) hereof, shall not be
altered by the provisions of Sections 4.1 or 4.2 hereof in connection with any
Fortress Assignment or Yucaipa Assignment.

ARTICLE V

GENERAL

5.1 Adjustments Affecting Registrable Securities. The Company agrees that it
shall not effect or permit to occur any combination or subdivision of shares of
Common Equity which would adversely affect the ability of any Holder of any
Registrable Securities to include such Registrable Securities in any
registration or offering contemplated by this Agreement or the marketability of
such Registrable Securities in any such registration or offering. The Company
agrees that it will take all reasonable steps necessary to effect a subdivision
of shares of Common Equity if in the reasonable judgment of (a) the Initiating
Holder(s) or (b) the managing underwriter for the offering in respect of such
Demand Registration Request, such subdivision would enhance the marketability of
the Registrable Securities. Each Holder agrees to vote all of its shares of
beneficial interest in a manner, and to take all other actions necessary, to
permit the Company to carry out the intent of the preceding sentence including,
without limitation, voting in favor of an amendment to the Company’s
organizational documents in order to increase the number of authorized shares of
beneficial interest of the Company. In any event, the provisions of this
Agreement shall apply, to the full extent set forth herein with respect to the
Registrable Securities, to any and all shares of beneficial interest of the
Company or any successor or assign of the Company (whether by merger, share
exchange, consolidation, sale of assets or otherwise) which may be issued in
respect of, in exchange for or in substitution of, Registrable Securities and
shall be appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the Effective Time.

 

30



--------------------------------------------------------------------------------

5.2 Rule 144 and Rule 144A. The Company covenants that (i) so long as it remains
subject to the reporting provisions of the Exchange Act, it will timely file the
reports required to be filed by it under the Securities Act or the Exchange Act
(including, but not limited to, the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144 under the Securities
Act, as such Rule may be amended (“Rule 144”)) or, if the Company is not
required to file such reports, it will, upon the request of any Holder, make
available other information so long as necessary to permit sales by such Holder
under Rule 144, Rule 144A under the Securities Act, as such Rule may be amended
(“Rule 144A”), or any similar rules or regulations hereafter adopted by the SEC,
and (ii) it will take such further action as any Holder may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (A) Rule 144, (B) Rule 144A or (C) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of any
Holder of Registrable Securities, the Company will deliver to such Holder a
written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act (at any time
after it has become subject to such reporting requirements), or that it
qualifies as a registrant whose securities may be resold pursuant to Form S-3
(at any time after it so qualifies), a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form.

5.3 Amendments and Waivers. Any provisions of this Agreement may be amended,
modified, supplemented or waived with the written approval of each of the
Company, GSCP (for so long as GSCP owns Registrable Securities), Yucaipa (for so
long as Yucaipa owns Registrable Securities) and, after a Fortress Transfer, the
Fortress Investor (for so long as the Fortress Investor owns Registrable
Securities). Any amendment or waiver effected in accordance with this
Section 5.3 shall be binding upon each Holder and the Company. No delay or
omission to exercise any right, power or remedy accruing to any party, upon any
breach or default of any other party under this Agreement will impair any such
right, power or remedy of such party, nor will it be construed to be a waiver of
any such breach or default, or an acquiescence therein, or of any similar breach
or default thereafter occurring, nor will any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring, nor will any provision of this Agreement be implied from
any course of dealing between the parties hereto. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach of
default under this Agreement or any waiver on the part of any party of any
provisions or conditions of this Agreement must be made in writing and will be
effective only to the extent specifically set forth in such writing.

5.4 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted via telecopy (or other facsimile device) to the number set
out below or transmitted by electronic mail if the sender on the same day sends
a confirming copy of such notice in accordance with immediately following clause
(c) or (c) the day on which the same has been delivered to the intended
recipient if sent prepaid by (i) with respect to a delivery in the United
States, a nationally recognized overnight delivery service (with tracking
capability) and (ii) with respect to a delivery outside of the United States, an
internationally recognized overnight delivery service (with tracking
capability), in each case to the respective parties at the address set forth
below, or at such other address as such party may specify by written notice to
the other party hereto:

 

31



--------------------------------------------------------------------------------

If to the Company:    Americold Realty Trust    10 Glenlake Parkway    South
Tower, Suite 800    Atlanta, Georgia 30328    Attn: General Counsel    Fax:
(678) 387-4774 With a copy (which shall not constitute notice) to:   

King & Spalding LLP

1180 Peachtree Street

Atlanta, Georgia 30309

Attn: C. Spencer Johnson, III

If to the Holders:    To the addresses set forth in Schedule A.

5.5 Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns and each Holder and his, her and its respective
successors, permitted assigns, heirs and personal representatives, personal
representatives and assigns of the parties hereto, whether so expressed or not.
This Agreement may not be assigned by the Company, without the prior written
consent of GSCP and Yucaipa. Each Holder shall have the right to assign all or
part of its or his rights and obligations under this Agreement to any Affiliate
of such Holder or, otherwise, only in accordance with transfers of 7,000,000 or
more Registrable Securities on an as-converted basis (subject to adjustment in
the event of stock splits, reverse stock splits and similar transactions)
permitted under, and made in compliance with, the Shareholders Agreement, in
each case contingent on such assignee agreeing in writing to be bound by the
terms and conditions of this Agreement. Upon any such assignment, such assignee
shall have and be able to exercise and enforce all rights of the assigning
Holder which are assigned to it and, to the extent such rights are assigned, any
reference to the assigning Holder shall be treated as a reference to the
assignee.

5.6 Effective Time. This Agreement shall become effective upon the closing of
the IPO (the “Effective Time”).

5.7 Goldman, Sachs & Co. and Affiliates. Notwithstanding anything in this
Agreement, none of the provisions of this Agreement shall in any way limit
Goldman, Sachs & Co. or any of its Affiliates (other than any GSCP Shareholder
as expressly set forth in this Agreement) from engaging in any brokerage,
investment advisory, financial advisory, anti-raid advisory, principaling,
merger advisory, financing, asset management, trading, market making, arbitrage,
investment activity and other similar activities conducted in the ordinary
course of their business.

 

32



--------------------------------------------------------------------------------

5.8 Entire Agreement. This Agreement, the Shareholders Agreement and the other
agreements referenced herein and therein constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof, and
supersede any prior agreement or understanding among them relating to such
matter, whether oral or written, including without limitation the Registration
Rights Agreement, dated December 9, 2010, by and among Americold Realty Trust,
YF ART Holdings, L.P. as assignee of each of Yucaipa Corporate Initiatives Fund
I, LP, Yucaipa American Alliance Fund I, LP, Yucaipa American Alliance
(Parallel) Fund I, LP, Yucaipa American Fund II, L.P., and Yucaipa American
Alliance (Parallel) Fund II, L.P., GS Capital Partners VI Fund, L.P., GS Capital
Partners VI Parallel, L.P., GSCP VI Offshore IceCap Investment, L.P., GSCP VI
GmbH IceCap Investment, L.P., and IceCap2 Holdings, L.P., as it may have been
amended, which the parties hereto agree is terminated as of the Effective Time.

5.9 Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws (excluding conflict of laws rules and
principles) of the State of New York applicable to agreements made and to be
performed entirely within such State, including all matters of construction,
validity and performance.

5.10 Jurisdiction; Court Proceedings; Waiver of Jury Trial. Any Litigation
against any party to this Agreement arising out of or in any way relating to
this Agreement shall be brought in any federal or state court located in the
State of New York in New York County and each of the parties hereby submits to
the exclusive jurisdiction of such courts for the purpose of any such
Litigation; provided, that a final judgment in any such Litigation shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each party irrevocably and unconditionally
agrees not to assert (a) any objection which it may ever have to the laying of
venue of any such Litigation in any federal or state court located in the State
of New York in New York County, (b) any claim that any such Litigation brought
in any such court has been brought in an inconvenient forum and (c) any claim
that such court does not have jurisdiction with respect to such Litigation. To
the extent that service of process by mail is permitted by applicable law, each
party irrevocably consents to the service of process in any such Litigation in
such courts by the delivery of such process in the manner contemplated by
Section 5.4. Each party irrevocably and unconditionally waives any right to a
trial by jury and agrees that any of them may file a copy of this paragraph with
any court as written evidence of the knowing, voluntary and bargained-for
agreement among the parties irrevocably to waive its right to trial by jury in
any Litigation.

5.11 Interpretation; Construction. The Article and Section headings in this
Agreement are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provision of this Agreement.
References to Articles, Sections of Schedules in this Agreement, unless
otherwise indicated, are references to Articles, Sections and Schedules of or to
this Agreement. The parties to this Agreement have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises with respect to any term or
provision of this Agreement, this Agreement shall be construed as if drafted
jointly by the parties to this Agreement, and no presumption or burden of proof
shall arise favoring or disfavoring any party to this Agreement by virtue of the
authorship of any of the terms or provisions of this Agreement. Any reference to
any federal, state, county, local or foreign statute or law shall be deemed also
to refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. For all purposes of and under this Agreement, (i) the word
“including” shall be deemed to be immediately followed by the words “without
limitation;” (ii) words (including defined terms) in the singular shall be
deemed to include the plural and vice versa; (iii) words of one gender shall be
deemed to include the other gender as the context requires; (iv) the terms
“hereof,” “herein,” “hereto,” “herewith” and any other words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole (including all of the Schedules to this Agreement) and not to any
particular term or provision of this Agreement, unless otherwise specified;
(v) the use of the word “or” shall not be exclusive; (vi) all monetary figures
shall be in United States dollars unless otherwise specified; (vii) the word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other theory extends and such phrase shall not mean “if” and (viii) any
action required by this Agreement to be taken on a day that is not a Business
Day, shall be deemed to be required to be taken on the first Business Day
thereafter.

 

33



--------------------------------------------------------------------------------

5.12 Counterparts. This Agreement may be executed by facsimile or .pdf
signatures and in any number of counterparts with the same effect as if all
signatory parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument.

5.13 Severability. Should any provision of this Agreement or the application
thereof to any Person or circumstance be held invalid or unenforceable to any
extent: (a) such provision shall be ineffective to the extent, and only to the
extent, of such unenforceability or prohibition and shall be enforced to the
greatest extent permitted by law, (b) such unenforceability or prohibition in
any jurisdiction shall not invalidate or render unenforceable such provision as
applied (i) to other Persons or circumstances or (ii) in any other jurisdiction,
and (c) such unenforceability or prohibition shall not affect or invalidate any
other provision of this Agreement.

5.14 Remedies; Specific Performance. All remedies, either under this Agreement
or by law or otherwise afforded to the parties hereunder, shall be cumulative
and not alternative. The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
the parties agree that, in addition to any other remedies, each party shall be
entitled to enforce the terms of this Agreement by a decree of specific
performance without the necessity of proving the inadequacy of money damages as
a remedy. Each party hereby waives any requirement for the securing or posting
of any bond in connection with such remedy. Each party further agrees that the
only permitted objection that it may raise in response to any action for
equitable relief is that it contests the existence of a breach or threatened
breach of this Agreement.

5.15 Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments, and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

34



--------------------------------------------------------------------------------

5.16 Independent Nature of the Rights and Obligations of Holders. The rights and
obligations of each Holder hereunder are several and not joint with the
obligations of any Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. The decision of
each Holder to enter into this Agreement has been made by such Holder
independently of any Holder. Nothing contained herein, and no action taken by
any Holder pursuant hereto, shall be deemed to constitute the Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated hereby
and the Company acknowledges that the Holders are not acting in concert or as a
group, and the Company will not assert any such claim, with respect to such
obligations or the transactions contemplated hereby.

5.17 Termination as to a Holder. Any Person who ceases to hold any Registrable
Securities shall cease to be a Holder and shall have no further rights or
obligations under this Agreement (except with respect to any indemnification or
contribution rights or obligations under Section 2.9, which shall survive).

5.18 Opt-Out Requests. Each Holder shall have the right, at any time and from
time to time (including after receiving information regarding any potential
public offering), to elect to not receive any notice that the Company or any
other Holders otherwise are required to deliver pursuant to this Agreement by
delivering to the Company a written statement signed by such Holder that it does
not want to receive any notices hereunder (an “Opt-Out Request”); in which case,
and notwithstanding anything to the contrary in this Agreement, the Company and
other Holders shall not be required to, and shall not, deliver any notice or
other information required to be provided to Holders hereunder to the extent
that the Company or such other Holders reasonably expect such notice or
information would result in a Holder acquiring material non-public information
within the meaning of Regulation FD promulgated under the Exchange Act. An
Opt-Out Request may state a date on which it expires or, if no such date is
specified, shall remain in effect indefinitely. A Holder who previously has
given the Company an Opt-Out Request may revoke such request at any time, and
there shall be no limit on the ability of a Holder to issue and revoke
subsequent Opt-Out Requests; provided, that each Holder shall use commercially
reasonable efforts to minimize the administrative burden on the Company arising
in connection with any such Opt-Out Requests.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered in its name and on its behalf, all as of the day and
year above first written.

 

AMERICOLD REALITY TRUST By:   /s/ Marc Smernoff Name:   Marc Smernoff Title:  
Chief Financial Officer and EVP

[Signatures continue on following page]

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

YUCAIPA: YF ART HOLDINGS, L.P.

By: YF ART Holdings GP, LLC,

its general partner

By:   /s/ Henry E. Orren Name:   Henry E. Orren Title:   Assistant Vice
President and Secretary YUCAIPA INVESTOR: YF ART HOLDINGS AGGREGATOR, LLC By:  
/s/ Henry E. Orren Name:   Henry E. Orren Title:   Assistant Vice President and
Secretary

[Signatures continue on following page]

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

GSCP SHAREHOLDERS: GS CAPITAL PARTNERS VI FUND, L.P.

By: GSCP VI Advisors, L.L.C.,

its general partner

By:   /s/ Bradley Gross Name:   Bradley Gross Title:   Vice President GS CAPITAL
PARTNERS VI PARALLEL, L.P.

By: GS Advisors VI, L.L.C.,

its general partner

By:   /s/ Bradley Gross Name:   Bradley Gross Title:   Vice President GSCP VI
OFFSHORE ICECAP INVESTMENT, L.P.

By: GSCP VI Offshore IceCap Holdings Entity GP, Ltd.,

its general partner

By:   /s/ Bradley Gross Name:   Bradley Gross Title:   Vice President GSCP VI
GMBH ICECAP INVESTMENT, L.P.

By: GSCP VI GmbH IceCap Holdings Entity GP, Ltd.,

its general partner

By:   /s/ Bradley Gross Name:   Bradley Gross Title:   Vice President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ICECAP2 HOLDINGS, L.P.

By: IceCap2 Holdings Entity GP, Ltd.,

its general partner

By:   /s/ Bradley Gross Name:   Bradley Gross Title:   Vice President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

FORTRESS INVESTOR: CF COLD LP By: CF Cold GP LLC, its general partner By:   /s/
Constantine M. Dokolias Name:   Constantine M. Dokolias Title:   President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

GSCP SHAREHOLDERS

 

GS Capital Partners VI Fund, L.P.

   c/o GS Capital Partners VI Fund, L.P.

GS Capital Partners VI Parallel, L.P.

    

GSCP VI Offshore IceCap Investment, L.P.

   200 West Street

GSCP VI GmbH IceCap Investment, L.P.

   New York, NY 10282-2198

IceCap2 Holdings, L.P.

   Attention: Bradley Gross      Facsimile: (212) 357-5505      Email:
bradley.gross@gs.com          with copies to (which shall not constitute
notice):         

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Robert Schwenkel, Esq. and

Randi Lally, Esq.

Facsimile: (212) 859-4000

Email: robert.schwenkel@friedfrank.com and

randi.lally@friedfrank.com

YUCAIPA

YUCAIPA INVESTOR

 

YF ART Holdings, L.P.

   c/o The Yucaipa Companies LLC

YF ART Holdings Aggregator LLC

   9130 W. Sunset Blvd.      Los Angeles, CA 90069      Attention: Robert P.
Bermingham      Facsimile: (310) 789-1791      Email: legal@yucaipaco.com      
   with copies (which shall not constitute notice):         

Munger, Tolles & Olson LLP

350 S. Grand Ave., 50th Floor

Los Angeles, CA 90071

Attn: Judith T. Kitano

Facsimile: (213) 683-4052

Email: judith.kitano@mto.com



--------------------------------------------------------------------------------

FORTRESS INVESTOR

 

CF Cold LP

   c/o Fortress Investment Group      1345 Avenue of the Americas      46th
Floor      New York, NY 10105      United States of America      Attention:
Constantine Dakolias      Telephone: (212) 798 6050      Facsimile: (404)
264-4775      Email: ddakolias@fortress.com          and          c/o Fortress
Investment Group      3290 Northside Parkway NW      Suite 350      Atlanta, GA
30327      Attention: Joel Holsinger      Telephone: (404) 264-4775     
Facsimile: (678) 550-9105      Email: jholsinger@fortress.com          with
copies (which shall not constitute notice):          Skadden, Arps, Slate,
Meagher & Flom LLP      300 South Grand Avenue, Suite 3400      Los Angeles, CA
90071      Attention: Jonathan L. Friedman      Facsimile: (213) 621-5396     

Email: jonathan.friedman@skadden.com

 